Opinion by
Mr. Justice Trunicey:
On April 10, 1878, Edwin Shalter filed an account showing *25that the trust money he had received on or before October 10, 1868, after payment of his charges, amounted to $3,279.05, and that he had duly paid the interest to Catharine Rapine.
After the decease of said Shalter, his administrator filed an account which was confirmed June 10, 1882, showing a balance of principal and unpaid interest of $3,469.66. On February 3, 1883, the court ordered said sum to be paid to O’Reilly, who-had been appointed trustee.
Nearly eighteen months after confirmation of the account filed by the administrator, and after suit had been brought on the bond, the surety presented a petition setting forth that the balance purporting to be due is greatly in excess of the actual amount due, for the reason that the trustee had received a bond for $2,900, and, owing to the insolvency of the obligor, only $1,300 was collected.
This is the sole cause alleged why the account should be opened or reviewed; and it is denied by the answer and disproved. In fact, the trustee had received all the trust money, and afterwards loaned the sum of $2,900 to a personal friend without taking security as directed in the will. At the argument it was not pretended that credit should be allowed for the loss on that loan.
The orphans’ court properly rejected the claim, but, for some reason not apparent in the record or testimony, allowed credit for $150 for commissions. No such credit is claimed in the petition. The accounts on their face show that the interest was paid by the trustee to Catharine Rapine, and a witness called by the petitioner testifies that “Edwin Shalter did deduct his commissions.”
If the petition be treated as a bill of review, it should state specifically the alleged errors, whether in law or of fact. If treated as a prayer that the account be opened, the reasons therefor should be stated.
The inquiry is, whether a review shall be granted, or the account opened for a hearing. But consideration of questions touching regularity in the procedure may be forborne, for the evidence establishes that the petition is without merit and should be dismissed. There is literally nothing to justify opening the account, or granting a review.
Decree reversed, and petition dismissed at the costs of the appellee, Jonas Shalter, including costs in the Orphans’ Court.